DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to text analysis without significantly more. The claims 1, 10 and 11 recite parsing received text into objects (i.e., an analysis/evaluation step), determining scores based on a semantic graph of nodes of additional objects (i.e., an analysis/evaluation step), and generating an autocomplete suggestion notification based on the scores (i.e. a data retrieval/post solutional step of generating output), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (medium, system, processing circuitry, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “generating an autocomplete suggestion notification based on the plurality of scores, wherein the autocomplete suggestion notification includes at least one second query object of the plurality of query objects” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as recognized by court decisions listed in MPEP § 2106.05 and cited references Ismalon and Hertz (see PTO 892 form) and further is a post solutional step of generating output.
          The dependent claims 2-9 and 12-19 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Claims recite the limitation "wherein each score is determined based on a weight established between the respective first and second query nodes of the score”.  There is insufficient antecedent basis for “the respective first and second query nodes” in the claims. The language is interpreted as "wherein each score is determined based on a weight established between respective first and second query nodes…”
Furthermore, it is unclear how a weight can established between respective first and second query nodes of the score. The claims and the specification describe nodes of a semantic knowledge graph but not nodes of a score. The language is interpreted as corresponding to a weight established between nodes of a semantic knowledge graph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.       Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismalon US PGPUB 2008/0140643 A1 (“Ismalon”)
            Per Claim 1, Islamon discloses a method for automatic completion of queries, comprising: 
                parsing a textual input into a plurality of first query objects (“Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…”, para. [0241]; “refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…”, para. [0242]-[0243]); 
               determining a plurality of scores based on a semantic knowledge graph including a plurality of query nodes (fig. 3; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]),
             wherein each query node corresponds to a respective second query object of a plurality of second query objects (fig. 3; “association graph that includes at least a portion of the query terms and the non-selected terms as vertices…”, para. [0074]; para. [0132]), 
            wherein each query node is connected by an edge to another query node of the plurality of query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; para. [0132]), 
            wherein each edge represents a relationship between the corresponding second query objects of the respective query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]), 
            wherein each edge is associated with a score representing a relationship between a first query node and a second query node of the plurality of query nodes (“Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]); and 
            generating an autocomplete suggestion notification based on the plurality of scores, wherein the autocomplete suggestion notification includes at least one second query object of the plurality of query objects (para. [0123]; para. [0146]; “the user 30 types in the keywords, and/or selects refinement options for addition to the query…”, para. [0166]; para. [0214]; “calculating an association score for each of the subgraphs, typically using techniques described hereinabove with reference to FIG. 4. The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…”, para. [0225]).
           Per Claim 2, Islamon discloses the method of claim 1, wherein each of the at least one second query object is different from each of the plurality of first query objects (fig. 8; para. [0214]). 
          Per Claim 3, Islamon discloses the method of claim 1, wherein each score is determined based on a weight established between the respective first and second query nodes of the score (fig. 3; fig. 4; para. [0135]-[0138])
          Per Claim 4, Islamon discloses the method of claim 1, wherein the autocomplete suggestion notifications includes a list of potential autocomplete suggestions, wherein the list of potential autocomplete suggestions includes the at least one second query object, wherein the list of potential autocomplete suggestions is ordered based on the plurality of scores (para. [0225]; para. [0229]). 
            Per Claim 5, Islamon discloses the method of claim 1, further comprising: increasing one of the plurality of scores based on a selection made by user in response to a display of the autocomplete suggestion notification (para. [0150]).
           Per Claim 6, Islamon discloses the method of claim 1, further comprising: decreasing one of the plurality of scores based on a selection made by user in response to a display of the autocomplete suggestion notification (para. [0153]; para. [0267]; para. [0333]).
           Per Claim 7, Islamon discloses the method of claim 1, wherein the autocomplete suggestion notification indicates at least one second query object of the plurality of second query objects, wherein each of the at least one second query object corresponds to one of the plurality of query nodes connected by an edge having a score above a threshold (para. [0225]; para. [0229]). 
             Per Claim 9, Islamon discloses the method of claim 1, wherein the textual input is a current input provided by a user, wherein the at least one second query object included in the autocomplete suggestion notification is at least one possible input for completing the current input (“the user 30 types in the keywords, and/or selects refinement options for addition to the query…”, para. [0166]; para. [0214]; “calculating an association score for each of the subgraphs, typically using techniques described hereinabove with reference to FIG. 4. The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…”, para. [0225]). 
       Per Claim 10, Islamon discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: 
              parsing a textual input into a plurality of first query objects (para. [0112]; “Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…”, para. [0241]; “refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…”, para. [0242]-[0243]);
             determining a plurality of scores based on a semantic knowledge graph including a plurality of query nodes (fig. 3; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]),
           wherein each query node corresponds to a respective second query object of a plurality of second query objects (fig. 3; “association graph that includes at least a portion of the query terms and the non-selected terms as vertices…”, para. [0074]; para. [0132]),  
            wherein each query node is connected by an edge to another query node of the plurality of query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; para. [0132]),
            wherein each edge represents a relationship between the corresponding second query objects of the respective query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]),  
             wherein each edge is associated with a score representing a relationship between a first query node and a second query node of the plurality of query nodes (“Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]); and 
            generating an autocomplete suggestion notification based on the plurality of scores, wherein the autocomplete suggestion notification includes at least one second query object of the plurality of query objects (para. [0123]; para. [0146]; “the user 30 types in the keywords, and/or selects refinement options for addition to the query…”, para. [0166]; para. [0214]; “calculating an association score for each of the subgraphs, typically using techniques described hereinabove with reference to FIG. 4. The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…”, para. [0225]). 
           Per Claim 11, Islamon discloses a system for automatic completion of queries, comprising: 
              a processing circuitry (para. [0084]; para. [0112]); and 
              a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: parse a textual input into a plurality of first query objects (para. [0112]; “Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…”, para. [0241]; “refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…”, para. [0242]-[0243]);  
             determine a plurality of scores based on a semantic knowledge graph including a plurality of query nodes (fig. 3; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]), 
             wherein each query node corresponds to a respective second query object of a plurality of second query objects (fig. 3; “association graph that includes at least a portion of the query terms and the non-selected terms as vertices…”, para. [0074]; para. [0132]),
             wherein each query node is connected by an edge to another query node of the plurality of query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; para. [0132]),  
           wherein each edge represents a relationship between the corresponding second query objects of the respective query nodes (“Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]),  
             wherein each edge is associated with a score representing a relationship between a first query node and a second query node of the plurality of query nodes (“Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]); and 
              generate an autocomplete suggestion notification based on the plurality of scores, wherein the autocomplete suggestion notification includes at least one second query object of the plurality of query objects (para. [0123]; para. [0146]; “the user 30 types in the keywords, and/or selects refinement options for addition to the query…”, para. [0166]; para. [0214]; “calculating an association score for each of the subgraphs, typically using techniques described hereinabove with reference to FIG. 4. The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…”, para. [0225]). 
             Per Claim 12, Islamon discloses the system of claim 11, wherein each of the at least one second query object is different from each of the plurality of first query objects (fig. 8; para. [0214]).
            Per Claim 13, Islamon discloses the system of claim 11, wherein each score is determined based on a weight established between the respective first and second query nodes of the score (fig. 3; fig. 4; para. [0135]-[0138])
             Per Claim 14, Islamon discloses the system of claim 11, wherein the autocomplete suggestion notifications includes a list of potential autocomplete suggestions, wherein the list of potential autocomplete suggestions includes the at least one second query object, wherein the list of potential autocomplete suggestions is ordered based on the plurality of scores (para. [0225]; para. [0229]).
             Per Claim 15, Islamon discloses the system of claim 11, wherein the system is further configured to: increase one of the plurality of scores based on a selection made by user in response to a display of the autocomplete suggestion notification (para. [0150]). 
              Per Claim 16, Islamon discloses the system of claim 11, wherein the system is further configured to: decrease one of the plurality of scores based on a selection made by user in response to a display of the autocomplete suggestion notification (para. [0153]; para. [0267]; para. [0333]). 
              Per Claim 17, Islamon discloses the system of claim 11, wherein the autocomplete suggestion notification indicates at least one second query object of the plurality of second query objects, wherein each of the at least one second query object corresponds to one of the plurality of query nodes connected by an edge having a score above a threshold (para. [0225]; para. [0229]).  
             Per Claim 19, Islamon discloses the system of claim 11, wherein the textual input is a current input provided by a user, wherein the at least one second query object included in the autocomplete suggestion notification is at least one possible input for completing the current input (“the user 30 types in the keywords, and/or selects refinement options for addition to the query…”, para. [0166]; para. [0214]; “calculating an association score for each of the subgraphs, typically using techniques described hereinabove with reference to FIG. 4. The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…”, para. [0225]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Islamon in view of Arnon US PGPUB 2013/0226562 A1 (“Arnon”)
            Per Claim 8, Islamon discloses the method of claim 1, 
                Islamon does not explicitly disclose wherein each query object is any of: a formula, a filter, a subformula, a measure, a dimension, and an argument
               However, this feature is taught by Arnon (para. [0124]; para. [0140]; para. [0150])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Arnon with the method of Islamon in arriving at “wherein each query object is any of: a formula, a filter, a subformula, a measure, a dimension, and an argument”, because such combination would have resulted in enabling a user find similar or identical input/equations according to theoretical and visual similarity (Arnon, Abstract; para. [0124]).
          Per Claim 18, Islamon discloses the system of claim 11, 
               Islamon does not explicitly disclose wherein each query object is any of: a formula, a filter, a subformula, a measure, a dimension, and an argument
             However, this feature is taught by Arnon (para. [0124]; para. [0140]; para. [0150])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Arnon with the system of Islamon in arriving at “wherein each query object is any of: a formula, a filter, a subformula, a measure, a dimension, and an argument”, because such combination would have resulted in enabling a user find similar or identical input/equations according to theoretical and visual similarity (Arnon, Abstract; para. [0124])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658